DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binsted et al. (US Pat. 6,554,431).
Regarding claims 1, 10 and 11, Binsted discloses a projector (projector 2 of fig. 6) controlling method, the method comprising: 
projecting image light on a screen (col. 7 lines 57-60; S11-the projector 2 projects first to fifth source points, making up a reference pattern, associated with the first to fifth markers 12a, 12b, 12c, 12d and 13 on the mask 11, respectively, on the screen 14) on which at least three markers (first to fifth markers 12a, 12b, 12c, 12d and 13 of fig. 6) are placed in one direction along a curved projector surface to form a projection image (illustrated in fig. 6); and 
adjusting a projection position based on a captured image of the projection image (col. 7 lines 50-54; the position of a screen 14 relative to the camera 1 and the projector 2 is adjusted with the first to fifth markers 12a, 12b, 12c, 12d and 13, mounted on the screen 14, shown in FIG. 5, corresponding to the mask 11, as a reference pattern) and the markers which is captured by a camera in such a way that positions on an outer edge of a projection area of the projection image substantially coincide with positions of the markers (col. 7 lines 66-67; Although the screen 14, that is the mask 11, is here moved to bring the source points into coincidence with the markers and col. 8 lines 1-3; the projector 2 may be moved, with the screen 14, that is the mask 11, remaining fixed, or both the projector and the screen 14, that is the mask 11, may be moved.).

Regarding claim 2, Binsted discloses wherein the projection area represents an area where the projection image is projected and is specified by the markers (col. 10 lines 12-14; The image projected from the projector 2 is directed to the mask 11 of the user 10 so that the mask 11 is imaged by the camera 1 and the mask is represented by the first to fifth markers 12a, 12b, 12c, 12d and 13, by LEDs (light emitting diodes), are mounted on the mask 11 of FIG. 4; col. 4 lines 53-55).

Regarding claim 3, Binsted discloses further comprising: detecting marker coordinates corresponding to each of the markers in the captured image (col. 2 lines 64-67; The computer 3 detects the position of the mask 11 from the image thereof photographed by the camera 1, prepares the image based on the position by the computer 3 and projects the image formed by the projector 2 on the mask 11 at this position); and converting the marker coordinates into coordinates in a coordinate system of a light modulation section (col. 8 lines 60-63; The observed values c.about.(t) of the points c(t), thus detected, are converted into observed values p.about.(t), corresponding to the projector 2, by the matrix H representing the homography).


Regarding claim 6, Binsted discloses wherein the markers (first to fifth markers 12a, 12b, 12c, 12d and 13) are placed on the projection surface (col. 4 lines 53-55;  first to fifth markers 12a, 12b, 12c, 12d and 13, by LEDs (light emitting diodes), are mounted on the mask 11) in correspondence with the outer edge of the display area of the light modulation section (col. 8 lines 28-30; the point p are expressed as the positions in image elements of the projector 2.  An imaging element of the projector is the modulator).

Regarding claim 7, Binsted discloses wherein the markers (first to fifth markers 12a, 12b, 12c, 12d and 13 of fig. 8) are placed in the projection area (illustrated in fig. 8).
.

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 5 that was found to be allowable wherein the marker coordinates are interpolated between two markers adjacent to each other out of the at least three markers, and the interpolated marker coordinates are associated with coordinates on the outer edge of the display area of the light modulation section to calculate the amount of adjustment corresponding to the marker coordinates between the two markers.

The subject matter of claim 8 that was found to be allowable wherein the projection position is so adjusted that positions on the outer edge of the projection image coincide with positions of inner ends of the markers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882
24 March 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882